 



Exhibit 10.1
 
 
$500,000,000
TERM LOAN AGREEMENT
Dated as of January 4, 2006
among
PROLOGIS
and
CERTAIN AFFILIATE BORROWERS,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Defined Terms
    1  
1.2 Interpretive Provisions
    26  
1.3 Accounting Terms
    27  
1.4 Rounding
    27  
1.5 Times of Day
    28  
ARTICLE II THE TERM LOAN COMMITMENTS AND THE TERM LOANS
    28  
2.1 Term Loans
    28  
2.2 Conversions and Continuations
    29  
2.3 Prepayments
    30  
2.4 Repayment of Term Loans
    30  
2.5 Interest and Principal Payments
    30  
2.6 Fees
    31  
2.7 Computation of Interest and Fees
    31  
2.8 Evidence of Debt
    31  
2.9 Payments Generally; Administrative Agent’s Clawback
    32  
2.10 Sharing of Payments by Lenders
    33  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    33  
3.1 Taxes
    33  
3.2 Illegality
    36  
3.3 Inability to Determine Rates
    37  
3.4 Increased Costs; Reserves on Eurodollar Rate Loans
    37  
3.5 Compensation for Losses
    38  
3.6 Mitigation Obligations; Replacement of Lenders
    39  
3.7 Survival
    40  
ARTICLE IV CONDITIONS PRECEDENT TO THE TERM LOANS
    40  
4.2 Conditions to all Term Loans
    42  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    42  
5.1 Existence, Qualification and Power; Compliance with Laws
    42  
5.2 Authorization; No Contravention
    43  
5.3 Governmental Authorization; Other Consents
    43  
5.4 Binding Effect
    43  
5.5 Financial Statements
    43  
5.6 Litigation
    44  
5.7 No Default
    44  
5.8 Ownership of Property; Liens
    44  
5.9 Environmental Compliance
    44  
5.10 Insurance
    44  
5.11 Taxes
    44  
5.12 Pension Law Compliance
    45  
5.13 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    45  
5.14 Disclosure
    46  
5.15 Compliance with Laws
    46  
5.16 Solvency
    46  
5.17 Exemption from ERISA; Plan Assets
    46  
ARTICLE VI AFFIRMATIVE COVENANTS
    46  
6.1 Financial Statements
    46  
6.2 Certificates; Other Information
    47  

North American Fund Bridge Loan Agreement

i



--------------------------------------------------------------------------------



 



          SECTION   PAGE  
6.3 Notices
    49  
6.4 Payment of Obligations
    49  
6.5 Preservation of Existence, Etc
    49  
6.6 Maintenance of Properties
    50  
6.7 Maintenance of Insurance
    50  
6.8 Compliance with Laws
    50  
6.9 Books and Records
    50  
6.10 Inspection Rights
    50  
6.11 Use of Proceeds
    51  
6.12 REIT Status
    51  
ARTICLE VII NEGATIVE COVENANTS
    51  
7.1 Investments
    51  
7.2 Secured Indebtedness
    51  
7.3 Fundamental Changes
    51  
7.4 Dispositions
    51  
7.5 Restricted Payments
    52  
7.6 Change in Nature of Business
    53  
7.7 Transactions with Affiliates
    53  
7.8 Negative Pledge Agreements; Burdensome Agreements
    53  
7.9 Use of Proceeds
    54  
7.10 Financial Covenants
    54  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    54  
8.1 Events of Default
    54  
8.2 Remedies Upon Event of Default
    57  
8.3 Application of Funds
    57  
ARTICLE IX ADMINISTRATIVE AGENT
    58  
9.1 Appointment and Authority
    58  
9.2 Rights as a Lender
    58  
9.3 Exculpatory Provisions
    58  
9.4 Reliance by Administrative Agent
    59  
9.5 Delegation of Duties
    60  
9.6 Resignation of Administrative Agent
    60  
9.7 Non-Reliance on Administrative Agent and Other Lenders
    60  
9.8 Administrative Agent May File Proofs of Claim
    61  
ARTICLE X MISCELLANEOUS
    61  
10.1 Amendments, Etc
    61  
10.2 Notices; Effectiveness; Electronic Communication
    62  
10.3 No Waiver; Cumulative Remedies
    64  
10.4 Expenses; Indemnity; Damage Waiver
    65  
10.5 Payments Set Aside
    66  
10.6 Successors and Assigns
    67  
10.7 Treatment of Certain Information; Confidentiality
    70  
10.8 Right of Setoff
    71  
10.9 Interest Rate Limitation
    71  
10.10 Counterparts; Integration; Effectiveness
    71  
10.11 Severability
    72  
10.12 Replacement of Lenders
    72  
10.13 GOVERNING LAW; JURISDICTION; ETC
    73  
10.14 Waiver of Jury Trial
    73  
10.15 USA PATRIOT ACT NOTICE
    74  
10.16 Time of the Essence
    74  
10.17 ENTIRE AGREEMENT
    74  

North American Fund Bridge Loan Agreement

ii



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
2.1
  Term Loan Commitments and Applicable Percentages
5.6
  Litigation
5.9
  Environmental Matters
10.2
  Administrative Agent’s Office; Certain Addresses for Notices
10.6
  Processing and Recordation Fees
 
   
EXHIBITS
   
 
   
 
  Form of
A-1
  Funding Notice
A-2
  Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty

North American Fund Bridge Loan Agreement

iii



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     This TERM LOAN AGREEMENT is entered into as of January 4, 2006, among
PROLOGIS, a Maryland real estate investment trust (“ProLogis”), PROLOGIS NORTH
AMERICAN INDUSTRIAL FUND III, LP, a Delaware limited partnership, PROLOGIS NORTH
AMERICAN INDUSTRIAL FUND IV, LP, a Delaware limited partnership, PROLOGIS THIRD
U.S. PROPERTIES LP, a Delaware limited partnership, and each Consolidated
Affiliate or Unconsolidated Affiliate of ProLogis that assumes a Borrower’s
obligations under this Agreement pursuant to Section 10.6.1 (each, an “Affiliate
Borrower,” and collectively, “Affiliate Borrowers;” ProLogis and Affiliate
Borrowers are each a “Borrower,” and collectively, “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders,” and each
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and a Lender.
     ProLogis has requested that Lenders provide a multiple-advance term loan to
Borrowers, and Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Properties” means Properties described in clause (a)(iii) of the
definition of Total Asset Value.
     “Actual Capital Expenditures” means, for any period, all expenditures by
the Companies that are properly classified as a capital asset for tenant
improvements, capitalized lease commissions on previously leased space, and
recurring capital expenditures relating to any Property, in each case as
reported in ProLogis’ “Consolidated Condensed Statements of Cash Flows” in its
financial statements filed with the SEC.
     “Adjusted EBITDA” means, for the Companies, on a consolidated basis, for
any period, net earnings before Restricted Payments with respect to preferred
Equity Interests determined in accordance with GAAP plus (minus):
     (a) Extraordinary losses (extraordinary gains) determined in accordance
with GAAP and reflected in the determination of net earnings;
     (b) Losses (gains) from the Disposition or write-down of Properties that
are not classified as: (i) “Gains (losses) on dispositions of CDFS business
assets” (which includes Dispositions of CDFS Properties to Property Funds,
Dispositions of CDFS Properties to third parties under build-to-suit contracts
and Dispositions
North American Fund Bridge Loan Agreement

 



--------------------------------------------------------------------------------



 



of land); (ii) “Discontinued operations – CDFS business assets” (which includes
Dispositions of CDFS Properties to third parties); or (iii) “Gains (losses) on
dispositions of investments in Property Funds;”
     (c) Losses (gains) resulting from certain foreign currency exchange effects
of settlement of intercompany Indebtedness and mark-to-market adjustments
associated with intercompany Indebtedness between ProLogis and its Consolidated
Subsidiaries and its Unconsolidated Affiliates (as disclosed publicly in
ProLogis’ quarterly earnings reports to investors in the “Reconciliation of Net
Earnings (Loss) to Funds From Operations”);
     (d) Losses (gains) resulting from foreign currency effects from the
remeasurement of certain third party Indebtedness of ProLogis’ foreign
Consolidated Subsidiaries and its foreign Unconsolidated Affiliates (as
disclosed publicly in ProLogis’ quarterly earnings reports to investors in the
“Reconciliation of Net Earnings (Loss) to Funds From Operations”);
     (e) Losses (gains) associated with mark-to-market adjustments to foreign
exchange Swap Contracts;
     (f) Amortization of above market lease value from the purchase accounting
impact of any corporate or portfolio acquisitions (Financial Accounting
Standards Board Statement No. 141 adjustments);
     (g) Mark-to-market amortization of Indebtedness arising from the purchase
accounting impact of corporate acquisitions; and
     (h) Losses (gains) from early extinguishment of Indebtedness;
     plus all amounts deducted in calculating net earnings in accordance with
GAAP, for Interest Expense, deferred income taxes, depreciation and
amortization.
     For purposes of calculating the Fixed Charge Coverage Ratio and the
Unencumbered Debt Service Coverage Ratio, Adjusted EBITDA shall be increased by
the amount of any operating lease payments related to transactions in which such
Person or an Affiliate of such Person leases, as lessee, any Property or other
assets that it owned and sold, transferred, or otherwise Disposed of to the
lessor (or a predecessor in interest to the lessor). Notwithstanding the above,
(i) write-downs and impairment charges incurred on or before December 31, 2004,
(ii) gains or losses and impairment charges associated with the disposition of
Refrigerated Warehouse Properties and technology Investments, and
(iii) impairment charges resulting from mark-to-market adjustments of Properties
in Unconsolidated Affiliates shall be added back to (in the case of write-downs,
impairment charges, and losses) or deducted from (in the case of gains) EBITDA
to the extent deducted (added) in the calculation of Adjusted EBITDA.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
North American Fund Bridge Loan Agreement

2



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent may from time to time provide to ProLogis and
Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Administrative Agent.
     “Advance Date” means the date on which an advance is made under the Term
Loan Commitments.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Affiliate Borrower” and “Affiliate Borrowers” have the meanings specified
in the introductory paragraph hereto.
     “Agreement” means this Term Loan Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the total Term Loan
Commitments represented by such Lender’s Term Commitment at such time. If the
Term Loan Commitments have been fully advanced hereunder or terminated pursuant
to Section 8.2 or if the Availability Period has expired, then the Applicable
Percentage of such Lender shall be the percentage (carried out to the ninth
decimal place) of the Outstanding Amount held by such Lender.
     “Appraisal Properties” means Properties located in the United States for
which ProLogis has a third-party appraisal that is dated within eighteen
(18) months of the applicable date of determination.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6.2), and accepted by Administrative Agent, in
substantially the form of Exhibit D or any other form approved by Administrative
Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Companies for the fiscal year ended December 31, 2004, and the related
consolidated statements
North American Fund Bridge Loan Agreement

3



--------------------------------------------------------------------------------



 



of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Companies, including the notes thereto.
     “Availability Period” means the period from the Closing Date to the earlier
of (a) January 31, 2006, and (b) the date of termination of all the Term Loan
Commitments pursuant to Section 8.2.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a portion of a Term Loan that bears interest based
on the Base Rate.
     “Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
     “Capital Expenditures” means, for any period, an amount equal to the sum of
(a) in the case of Properties that are not Refrigerated Warehouse Properties,
the greater of (i) Actual Capital Expenditures with respect to such Properties
for such period, and (ii) the product of (A) the sum of the total square footage
with respect to all completed industrial space in all such Properties (excluding
Properties where the tenant is responsible for capital expenditures) as of the
last day of each of the immediately preceding five (5) calendar quarters,
divided by five (5), and (B) $0.15, and (b) in the case of Properties that are
Refrigerated Warehouse Properties, the greater of (i) Actual Capital
Expenditures with respect to such Properties during such period, and (ii) the
product of (A) the sum of the total cubic footage with respect to all completed
space in all such Properties as of the last day of each of the immediately
preceding five (5) calendar quarters, divided by five (5), and (B) $0.10.
     “Capital Lease” means any capital lease or sublease that has been (or under
GAAP should be) capitalized on a balance sheet of the lessee.
North American Fund Bridge Loan Agreement

4



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means (a) direct obligations of the United States of
America or any agency thereof, or obligations fully guaranteed by the United
States of America or any agency thereof, provided that such obligations mature
within one (1) year of the date of acquisition thereof, (b) commercial paper
rated “A-1” (or higher) according to S&P, or “AP-1” (or higher) according to
Moody’s and maturing not more than one hundred eighty (180) days from the date
of acquisition thereof, (c) time deposits with, and certificates of deposit and
bankers’ acceptances issued by any Lender or any other United States bank having
capital surplus and undivided profits aggregating at least $1,000,000,000 and
(d) mutual funds whose investments are substantially limited to the foregoing.
     “Catellus Acquisition” means the transactions contemplated by the Agreement
and Plan of Merger dated as of June 5, 2005 among ProLogis, Palmtree Acquisition
Corporation and Catellus Development Corporation.
     “CDFS” means ProLogis’ corporate distribution facilities services operating
segment.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of
ProLogis entitled to vote for members of the board of directors or equivalent
governing body of ProLogis on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of ProLogis
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing
North American Fund Bridge Loan Agreement

5



--------------------------------------------------------------------------------



 



body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of ProLogis, or control over the equity securities of
ProLogis entitled to vote for members of the board of directors or equivalent
governing body of ProLogis on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing twenty-five percent (25%) or more of the combined
voting power of such securities.
     “Closing Date” means the first date all the conditions precedent in
Article IV are satisfied or waived in accordance with Section 10.1.
     “Code” means the Internal Revenue Code of 1986.
     “Companies” means ProLogis and its Consolidated Subsidiaries; provided that
for purposes of Sections 5.1, 5.2, 5.3, 5.6, 5.7, 5.13(b), 5.15, 5.17, 8.1.5,
8.1.6, 8.1.7, 8.1.8 and 8.1.9, “Companies” shall also include each Borrower that
(a) is not ProLogis or a Consolidated Subsidiary and (b) has any outstanding
Obligations or a pending Funding Notice; and “Company” means any one of the
Companies.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Leverage Ratio” means, as of any date, the ratio of (a) the
sum of (i) all Indebtedness of the Companies, on a consolidated basis, plus
(ii) the Companies’ Share of all Indebtedness of Unconsolidated Affiliates of
the Companies, to (b) Total Asset Value.
     “Consolidated Net Worth” means, for the Companies, on a consolidated basis,
as of any date, (a) Total Assets, minus (b) all Liabilities, minus (c) the
amount determined in accordance with GAAP attributable to any minority interests
in Consolidated Subsidiaries.
     “Consolidated Subsidiary” means any Person in whom ProLogis directly or
indirectly holds an Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of ProLogis on the
consolidated financial statements of ProLogis.
North American Fund Bridge Loan Agreement

6



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Contribution Value” means, as of any date with respect to any Japan
Properties Fund Property or Korea Properties Fund Property, the price at which
such Property was acquired by the Japan Properties Fund or the Korea Properties
Fund, as the case may be.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Debt, exclusions from the exculpation provisions with respect to such
Non-Recourse Debt for fraud, misapplication of cash, environmental claims, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     “Debt Service” means, for any Person for any period, the sum of Interest
Expense plus any regularly scheduled principal payments on Indebtedness plus any
operating lease payments related to transactions in which such Person or an
Affiliate of such Person leases, as lessee, any Property or other assets that it
owned and sold, transferred, or otherwise Disposed of to the lessor (or a
predecessor in interest to the lessor); provided that Debt Service shall not
include Excluded Debt Service.
     “Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate, plus
(b) 2% per annum; provided that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate otherwise
applicable to such Eurodollar Rate Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of its Term Loan required to be funded by it on the Closing Date,
(b) has otherwise failed to pay over to Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one (1) Business Day
of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.
North American Fund Bridge Loan Agreement

7



--------------------------------------------------------------------------------



 



     “Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Disqualified Stock” means any of ProLogis’ Equity Interests which by its
terms (or by the terms of any Equity Interests into which it is convertible or
for which it is exchangeable or exercisable) (a) matures or is subject to
mandatory redemption, pursuant to a sinking fund obligation or otherwise, (b) is
convertible into or exchangeable or exercisable for a Liability or Disqualified
Stock during the term of this Agreement, (c) is redeemable during the term of
the credit agreement at the option of the holder of such Equity Interests, or
(d) otherwise requires any payments by ProLogis, in each case on or before the
Maturity Date (as defined in the Global Senior Credit Agreement).
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by (i) Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, ProLogis (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include ProLogis or any of ProLogis’ Affiliates or
Subsidiaries.
     “Encumbered Properties” means, any Properties or other assets that are
subject to any Liens (other than Permitted Liens) securing any Liabilities.
     “Environmental Laws” means any and all Federal, state, provincial, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ProLogis or any of its Affiliates directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or
North American Fund Bridge Loan Agreement

8



--------------------------------------------------------------------------------



 



profit interests in) such Person, all securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person, and all other ownership, beneficial or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, in each case to the extent then
outstanding.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with ProLogis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by ProLogis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by ProLogis or any ERISA Affiliate from a
Multiemployer Plan or receipt by ProLogis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by ProLogis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.
     “Eurodollar Rate” for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period.
     “Eurodollar Rate Loan” means a portion of a Term Loan that bears interest
at a rate based on the Eurodollar Rate.
     “European Appraised Value” means, as of any date with respect to any
European Properties Fund Property, the appraised value of such Property
determined pursuant to the most-recent
North American Fund Bridge Loan Agreement

9



--------------------------------------------------------------------------------



 



independent, third-party appraisal obtained in accordance with the constituent
documents of the European Properties Fund.
     “European Properties Fund” means ProLogis European Properties Fund, a
Luxembourg fonds commun de placement (FCP), or any successor Property Fund.
     “European Properties Fund Properties” means, as of any date of
determination, Industrial Properties owned by the European Properties Fund.
     “Event of Default” has the meaning specified in Section 8.1.
     “Excluded Debt Service” means, for any period, any regularly scheduled
principal payments on (a) any Indebtedness which pays such Indebtedness in full,
but only to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness that is rated at least Baa3 and BBB-, as the case may be,
by at least two (2) of Moody’s, S&P and Fitch.
     “Excluded Properties” means Refrigerated Warehouse Properties, European
Properties Fund Properties, Japan Properties Fund Properties, Korea Properties
Fund Properties, Acquired Properties, and Appraisal Properties.
     “Excluded Taxes” means, with respect to Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized, in which such
recipient’s principal office is located or in which such recipient is otherwise
conducting business and subject to such taxes or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by ProLogis under
Section 10.12), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.1(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.1(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal
North American Fund Bridge Loan Agreement

10



--------------------------------------------------------------------------------



 



Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.
     “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by ProLogis and reasonably acceptable to Administrative
Agent.
     “Fitch Rating” means the most recently-announced rating from time to time
of Fitch assigned to any class of long-term senior, unsecured (or secured solely
pursuant to the Pledge Agreements (as defined in the Global Senior Credit
Agreement)) debt securities issued by ProLogis, as to which no guaranty or third
party credit support is in place, regardless of whether all or any part of such
Indebtedness has been issued at the time such rating was issued.
     “Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a)
(i) Adjusted EBITDA, minus (ii) Capital Expenditures, to (b) the sum of (i) Debt
Service in respect of all Indebtedness, plus (ii) Preferred Dividends, in each
case for the Companies on a consolidated basis (and including the Companies’
Share of such amounts for their Unconsolidated Affiliates) and for the four
(4) fiscal quarters ending on the date of determination.
     “Foreign Lender” means any Lender that is not organized under the laws of a
jurisdiction of the United States, a State thereof or the District of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Notice” means a notice of the funding of an advance under the Term
Loan Commitments pursuant to Section 2.1(b), which, if in writing, shall be
substantially in the form of Exhibit A-1.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Global Senior Credit Agreement” means the Global Senior Credit Agreement
dated as of October 6, 2005, between Bank of America, as Global Administrative
Agent, ProLogis, and certain other agents, lenders, and borrowers that are
parties thereto.
North American Fund Bridge Loan Agreement

11



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of its contributions of Properties to Property Funds
pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, for any Person, all monetary obligations (without
duplication) of such Person (a) for borrowed money, (b) evidenced by bonds,
debentures, notes, or similar instruments, (c) to pay the deferred purchase
price of property or services except (i) trade payables arising in the ordinary
course of business, (ii) deferred tax Liabilities, (iii) obligations incurred in
the ordinary course of business to pay the purchase price of stock so long as
such obligations are paid within customary settlement terms, and
(iv) obligations to purchase stock
North American Fund Bridge Loan Agreement

12



--------------------------------------------------------------------------------



 



(other than stock of ProLogis or any of its Consolidated Subsidiaries or
Affiliates) pursuant to subscription or stock purchase agreements in the
ordinary course of business, (d) secured by a Lien existing on any property of
such Person, whether or not such obligation shall have been assumed by such
Person; provided that the amount of any Indebtedness under this clause (d) that
has not been assumed by such Person shall be equal to the lesser of the stated
amount of such Indebtedness or the fair market value of the property securing
such Indebtedness, (e) arising under Capital Leases to the extent included on a
balance sheet of such Person, (f) arising under Swap Contracts exclusive of
interest rate contracts purchased to hedge indebtedness in the ordinary course
of business and net of obligations owed to such Person under Swap Contracts, and
(g) arising under any Guarantee of such Person (other than (i) endorsements in
the ordinary course of business of negotiable instruments or documents for
deposit or collection, (ii) indemnification obligations and purchase price
adjustments pursuant to acquisition agreements entered into in the ordinary
course of business and (iii) any Guarantee of Liabilities of a third party that
do not constitute Indebtedness). The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisition or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a currency other than Dollars. Indebtedness shall
not include obligations under any assessment, performance, bid or surety bond or
any similar bonding obligation.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.4.2.
     “Industrial Property” means a Property that is used for manufacturing,
processing or warehousing.
     “Information” has the meaning specified in Section 10.7.
     “Interest Expense” means, for any Person for any period, (a) all interest
expense on such Person’s Indebtedness (whether direct, indirect, or contingent,
and including interest on all convertible Liabilities) determined in accordance
with GAAP, minus (b) amortized loan fees to the extent previously paid in cash,
plus (c) Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Disqualified Stock.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable thereto and the Maturity Date; and (b) as
to any Base Rate Loan, the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan, as applicable, and ending on the date seven
(7) days or one (1) or two (2) months thereafter, as selected by the applicable
Borrower in the applicable Funding Notice or Loan Notice; provided that:
North American Fund Bridge Loan Agreement

13



--------------------------------------------------------------------------------



 



     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, ProLogis’
internal controls over financial reporting, in each case as described in the
Securities Laws.
     “Investment” in any Person, Property, or other asset means any investment,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution, or otherwise, in or to such Person, the guaranty of any
Liabilities of such Person, or the subordination of any claim against such
Person to other Liabilities of such Person. The amount of any Investment shall
be determined in accordance with GAAP; provided that the amount of the
Investment in Properties shall be calculated based upon the undepreciated
Investment in such Property.
     “IRS” means the United States Internal Revenue Service.
     “Japan Appraised Value” means the value of a Japan Properties Fund Property
as determined by a third-party appraisal conducted subsequent to the acquisition
of such Japan Properties Fund Property by the Japan Properties Fund.
     “Japan Properties Fund” means the entity commonly referred to as ProLogis
Japan Properties Fund, formally named PLD/RECO Japan TMK Property Trust, a Japan
Trust, or any successor Property Fund.
     “Japan Properties Fund Properties” means, as of any date of determination,
Industrial Properties owned by the Japan Properties Fund.
     “Keystone Acquisition” means the transactions contemplated by the Agreement
and Plan of Merger dated as of May 3, 2004 among ProLogis Six Rivers Limited
Partnership, Six Rivers REIT Merger Sub LLC, Six Rivers Partnership Merger Sub
L.P., ProLogis, ProLogis Fraser, L.P., Belair Real Estate Corp., Belcrest Real
Estate Corp., Belmar Real Estate Corp., Belrose Real Estate Corp., Keystone
Operating Partnership, L.P. and Keystone Property Trust, together with the
agreements and transactions entered into in connection therewith.
     “Korea Appraised Value” means the value of a Korea Properties Fund Property
as determined by third-party appraisal conducted subsequent to the acquisition
of such Korea Properties Fund Property by the Korea Properties Fund.
North American Fund Bridge Loan Agreement

14



--------------------------------------------------------------------------------



 



     “Korea Properties Fund” means a Property Fund to be formed or sponsored by
ProLogis to hold Properties predominantly in Korea or any successor Property
Fund.
     “Korea Properties Fund Properties” means, as of any date of determination,
Industrial Properties owned by the Korea Properties Fund.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time designate by notice to
ProLogis and Administrative Agent.
     “Liabilities” means (without duplication), for any Person, (a) any
obligations required by GAAP to be classified upon such Person’s balance sheet
as liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).
     “Loan Documents” means this Agreement, each Note, and the ProLogis
Guaranty.
     “Loan Notice” means a notice of (a) a conversion of Base Rate Loans to
Eurodollar Loans, or vice versa, or (b) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.2(a), which, if in writing, shall be substantially in the
form of Exhibit A-2.
North American Fund Bridge Loan Agreement

15



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any (a) material impairment of the ability
of ProLogis to perform any of its payment or other material obligations under
any Indebtedness, (b) material and adverse change in the assets, operations or
financial condition of the Companies, taken as a whole or (c) material
impairment of the ability of any Borrower (other than ProLogis) to perform any
of its payment or other material obligations under this Agreement unless
(i) ProLogis has performed or discharged such obligation (if capable of being so
performed or discharged) or (ii) ProLogis has a legal obligation to perform and
discharge such obligation and ProLogis is discharging its legal obligation
accordingly.
     “Maturity Date” means April 4, 2006.
     “Maximum Leverage Ratio” means 0.60 to 1.0; provided that the Maximum
Leverage Ratio may be increased to up to 0.65 to 1.0 subject to the following
conditions: (a) such increase is at the request of ProLogis by written notice to
Administrative Agent and is a result of Indebtedness incurred by ProLogis and
identified in writing to Administrative Agent to make an acquisition of Equity
Interests or assets of a third party otherwise permitted hereunder; (b) such
increase shall not occur more than three (3) times during the term of this
Agreement; and (c) all such increases shall be in effect on the last day of not
more than six (6) fiscal quarters in the aggregate.
     “Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof)
or, if Moody’s no longer publishes ratings, another ratings agency selected by
ProLogis and reasonably acceptable to Administrative Agent.
     “Moody’s Rating” means the most recently-announced rating from time to time
of Moody’s assigned to any class of long-term senior, unsecured (or secured
solely pursuant to the Pledge Agreements (as defined in the Global Senior Credit
Agreement)) debt securities issued by ProLogis, as to which no guaranty or third
party credit support is in place, regardless of whether all or any part of such
Indebtedness has been issued at the time such rating was issued.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which ProLogis or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “NOI” means, for any period and any Property, the difference (if positive)
between (a) any rentals, proceeds, expense reimbursements, or income received
from such Property (but excluding security or other deposits, late fees, early
lease termination, or other penalties of a non-recurring nature), less (b) all
costs and expenses (including interest on assessment bonds) incurred as a result
of, or in connection with, the development, operation, or leasing of such
Property, in each case determined in accordance with GAAP (but excluding
depreciation, amortization, Interest Expense and Capital Expenditures).
North American Fund Bridge Loan Agreement

16



--------------------------------------------------------------------------------



 



     “Non-Consenting Lender” means any Lender that, within the preceding sixty
(60) days, failed to agree to an amendment, waiver, or consent that was
(a) requested by ProLogis and (b) approved by Lenders holding at least forty
percent (40%) of the Outstanding Amount.
     “Non-Industrial Property” means a Property that is not an Industrial
Property.
     “Non-Recourse Debt” means, for any Person, any Indebtedness of such Person
in which the holder of such Indebtedness may not look to such Person personally
for repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing the Term Loans made by such Lender to such Borrower, substantially in
the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrowers arising under any Loan Document or otherwise
with respect to the Term Loans, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrowers or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of the Term Loans after giving effect to any prepayments or
repayments of the Term Loans occurring on such date.
     “Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Rate and (b) an overnight rate determined by Administrative Agent, in accordance
with banking industry rules on interbank compensation.
     “Participant” has the meaning specified in Section 10.6.4.
North American Fund Bridge Loan Agreement

17



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by ProLogis or any
ERISA Affiliate or to which ProLogis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Distributions” means, for ProLogis for any fiscal year of
ProLogis, Restricted Payments (excluding Permitted Redemptions) in an amount not
to exceed in the aggregate the greater of (a) ninety-five percent (95%) of the
Funds from Operations of ProLogis as reported to its shareholders in either the
annual report of ProLogis filed with the Securities and Exchange Commission on
Form 10-K or the quarterly investment package prepared for the holders of its
Equity Interests for the quarter ending December 31 for such fiscal year, and
(b) the amount of Restricted Payments required to be paid by ProLogis in order
for ProLogis to qualify as a REIT.
     “Permitted Liens” means (a) Liens granted to Administrative Agent to secure
the Obligations, (b) pledges or deposits made to secure payment of worker’s
compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions, or social security
programs, (c) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (d) the following: (i) Liens for taxes not yet due and payable or are
being contested in good faith by appropriate proceedings diligently conducted,
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided; or (ii) Liens imposed by
mandatory provisions of law such as for materialmen’s, mechanic’s,
warehousemen’s, and other like Liens arising in the ordinary course of business,
securing payment of any Liability whose payment is not yet due, (e) Liens for
taxes, assessments, and governmental charges or assessments that are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or otherwise reasonably acceptable to
Administrative Agent have been provided, (f) Liens on Properties where the
applicable Company or Unconsolidated Affiliate is insured against such Liens by
title insurance or other similar arrangements satisfactory to Administrative
Agent, (g) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (h) Liens
securing assessment bonds, so long as the applicable Company or Unconsolidated
Affiliate is not in material default under the terms thereof, (i) Liens granted
to ProLogis by any other Company or an Unconsolidated Affiliate, (j) leases to
tenants of space in Properties that are entered into in the ordinary course of
business, (k) any netting or set-off arrangement entered into by any Company in
the normal course of its banking arrangements for the purpose of netting debit
and credit balances, or any set-off arrangement which arises by operation of law
as a result of any Company opening a bank
North American Fund Bridge Loan Agreement

18



--------------------------------------------------------------------------------



 



account, (l) any title transfer or retention of title arrangement entered into
by any Company in the normal course of its trading activities on the
counterparty’s standard or usual terms and (m) any Lien permitted under the
Global Senior Credit Agreement.
     “Permitted Redemption” means Restricted Payments permitted by
Section 7.5(e).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by ProLogis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.2.
     “Preferred Dividends” means, for the Companies, on a consolidated basis,
for any period, Restricted Payments of any kind or character or other proceeds
paid or payable with respect to any Equity Interests except for common equity
(but excluding any Restricted Payments paid or payable to any Company).
     “ProLogis” has the meaning specified in the introductory paragraph hereto.
     “ProLogis Guaranty” means the Unconditional Guaranty Agreement in
substantially the form of Exhibit E executed by ProLogis in favor of
Administrative Agent, for the benefit of Lenders.
     “Properties” means real estate properties (including land) owned by a
Company or an Unconsolidated Affiliate or any trust of which a Company or an
Unconsolidated Affiliate is the sole beneficiary, and “Property” means any one
of the Properties.
     “Property Fund” means an Unconsolidated Affiliate formed or sponsored by
ProLogis to hold Properties.
     “Property Fund Loan” means Indebtedness of a Property Fund, the proceeds of
which were used to finance the contribution by ProLogis or other Companies of
Properties to such Property Fund.
     “Qualified Bridge Loans” means, as of the date any Compliance Certificate
is delivered, any Property Fund Loan that will be refinanced on or prior to
maturity with permanent financing to be provided pursuant to an executed rate
lock letter or mortgage loan application subject to due diligence in effect on
the date such Compliance Certificate is delivered; provided that the aggregate
amount of Qualified Bridge Loans shall not exceed five percent (5%) of Total
Asset Value as of the date of determination; and provided, further, that a
Property Fund Loan shall cease to be a Qualified Bridge Loan one hundred twenty
(120) days after such Property Fund Loan becomes a Qualified Bridge Loan.
North American Fund Bridge Loan Agreement

19



--------------------------------------------------------------------------------



 



     “Refrigerated Warehouse Property” means a Property that is a
temperature-controlled facility operated by any Company.
     “Register” has the meaning specified in Section 10.6.3.
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of ProLogis as prescribed by the
Securities Laws.
     “REIT” means a “real estate investment trust” for purposes of the Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
     “Required Lenders” means, as of any date of determination, Lenders having
aggregate Applicable Percentages of more than fifty percent (50%); provided that
the Applicable Percentage of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, representative director, first vice president, treasurer or
assistant treasurer of a Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Company, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to any Company’s stockholders, partners or members (or the
equivalent).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by ProLogis and
reasonably acceptable to Administrative Agent.
     “S&P Rating” means the most recently-announced rating from time to time of
S&P assigned to any class of long-term senior, unsecured (or secured solely
pursuant to the Pledge Agreements (as defined in the Global Senior Credit
Agreement)) debt securities issued by ProLogis, as to which no guaranty or third
party credit support is in place, regardless of whether all or any part of such
Indebtedness has been issued at the time such rating was issued.
North American Fund Bridge Loan Agreement

20



--------------------------------------------------------------------------------



 



     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Debt” means, for any Person, Indebtedness of such Person secured
by any Liens (other than Permitted Liens) in any of such Person’s Properties or
other material assets.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board.
     “Share” means, for any Person, such Person’s share of the assets,
liabilities, revenues, income, losses, or expenses of an Unconsolidated
Affiliate based upon such Person’s percentage ownership of Equity Interests of
such Unconsolidated Affiliate.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Companies as of that date determined in accordance
with GAAP.
     “Solvent” means, as to a Person, that (a) the aggregate fair market value
of its assets exceeds its Liabilities, (b) it has sufficient cash flow to enable
it to pay its Liabilities as they mature and (c) it does not have unreasonably
small capital to conduct its businesses.
     “Stabilized Industrial Properties” means, as of any date, Industrial
Properties that have a Stabilized Occupancy Rate as of the first day of the most
recent fiscal quarter of ProLogis for which information is available.
     “Stabilized Occupancy Rate” means, as of any date for any Property, that
the percentage of the rentable area of such Property leased pursuant to bona
fide tenant leases, licenses, or other agreements requiring current rent or
other similar payments, is at least ninety percent (90%) or such higher
percentage as ProLogis requires internally, consistent with past practices, to
classify as stabilized a Property of the relevant type in the relevant market.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
ProLogis.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or
North American Fund Bridge Loan Agreement

21



--------------------------------------------------------------------------------



 



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan” means any loan made pursuant to the Term Loan Commitments.
     “Term Loan Commitment” means, for a Lender, the amount (which is subject to
reduction and cancellation as provided in this Agreement) stated besides such
Lender’s name on Schedule 2.1, or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and “Term Loan
Commitments” means the Term Loan Commitments of all Lenders.
     “Total Asset Value” means, as of any date for the Companies on a
consolidated basis (and including the Companies’ Share of the following amounts
for their Unconsolidated Affiliates):
     (a) the sum of (without duplication):
     (i) the quotient of (A) the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties (other than Excluded Properties) multiplied by
four (4), plus management fee income of the Companies for the most recent fiscal
quarter multiplied by four (4) (not to exceed fifteen percent (15%) of NOI of
all Industrial Properties of the Companies and the Companies’ share of NOI from
their Unconsolidated Affiliates), divided by (B) eight percent (8.0%); plus
North American Fund Bridge Loan Agreement

22



--------------------------------------------------------------------------------



 



     (ii) the amount of Investments in Properties under construction; plus
     (iii) the amount of Investments in Properties (A) acquired within
twenty-four (24) months prior to such date of determination, provided that after
the twenty-four (24) month period, if any such Property is not a Stabilized
Industrial Property, then such Property shall be treated as Transition Property
as of the date such Property would have otherwise been treated as a Transition
Property if such Property were not previously treated as an acquired Property,
and (B) acquired pursuant to the Keystone Acquisition or the Catellus
Acquisition (regardless of whether Stabilized Industrial Properties or
Transition Properties) (in each case for which NOI will not be calculated in
clause (a)(i) above to avoid duplication); plus
     (iv) the appraised value set forth in third-party appraisals with respect
to Appraisal Properties for up to eighteen (18) months following the date of
such respective appraisal (for which time NOI will not be calculated in clause
(a)(i) above to avoid duplication, and following such time, the Total Asset
Value of such Appraisal Properties will then be calculated in accordance with
clause (a)(i) above); plus
     (v) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) eight percent (8.0%), and (B) the amount of
Investments of Transition Properties (other than Excluded Properties) that
became Transition Properties twelve (12) months or less prior to such date; plus
     (vi) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) eight percent (8.0%), and (B) seventy-five percent
(75%) of the amount of Investments of Transition Properties (other than Excluded
Properties) that became Transition Properties twenty-four (24) months or less
but more than twelve (12) months prior to such date; plus
     (vii) the greater of (A) (x) the most recent fiscal quarter’s NOI
multiplied by four (4), divided by (y) eight (8.0%), and (B) fifty percent (50%)
of the amount of Investments of Transition Properties (other than Excluded
Properties) that became Transition Properties more than twenty-four (24) months
prior to such date; plus
     (viii) the Companies’ Share of the European Appraised Value of European
Properties Fund Properties; plus
     (ix) the Companies’ Share of the sum of:
     (A) the greater of (x) the Japan Appraised Value, and (y) the Contribution
Value of Japan Properties Fund Properties (other than
North American Fund Bridge Loan Agreement

23



--------------------------------------------------------------------------------



 



Transition Properties) in each case for Investments in Stabilized Industrial
Properties; plus
     (B) the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
     (C) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Japan Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus
     (D) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
     (E) the greater of (x) the Korea Appraised Value, and (y) the Contribution
Value of Korea Properties Fund Properties (other than Transition Properties) in
each case for Investments in Stabilized Industrial Properties; plus
     (F) the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
     (G) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Korea Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus
     (H) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
(x) the amount of any cash and Cash Equivalents (excluding tenant security and
other restricted deposits); plus
North American Fund Bridge Loan Agreement

24



--------------------------------------------------------------------------------



 



     (xi) the amount of Investments in Refrigerated Warehouse Properties; plus
     (xii) the amount of Investments in all other assets the value of which has
not been captured in clauses (a)(i) through (a)(xi) above;
     less
     (b) the amount of all assets included in the calculation of clause (a)(xii)
above that would be treated as intangible assets under GAAP (including goodwill,
trademarks, trade names, copyrights, patents, deferred charges, and unamortized
debt discount and expense).
Notwithstanding the foregoing, the amount included in Total Asset Value
attributable to clauses (a)(vi)(B) and (a)(vii)(B) above shall not exceed
fifteen percent (15%) of Total Asset Value.
     “Total Assets” means, for any Person as of any date, (a) such Person’s
total assets determined in accordance with GAAP, plus (b) accumulated
depreciation with respect to such assets.
     “Transition Event” means the events or circumstances that resulted in a
Stabilized Industrial Property becoming a Transition Property.
     “Transition Properties” means, as of any date, (a) Industrial Properties
that were Stabilized Industrial Properties prior to such date but are no longer
Stabilized Industrial Properties as of such date, or (b) Industrial Properties
in which construction has been completed and that have never reached a
Stabilized Occupancy Rate.
     “Type” means, with respect to a portion of a Term Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
     “Unconsolidated Affiliate” means any Person in which ProLogis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
ProLogis on the consolidated financial statements of ProLogis.
     “Unencumbered Debt Service” means, for any period, all Debt Service in
respect of all Unsecured Debt of the Companies.
     “Unencumbered Debt Service Coverage Ratio” means, as of any date, the ratio
of (a) Unencumbered EBITDA, to (b) Unencumbered Debt Service, in each case for
the four (4) fiscal quarters ending on the date of determination.
     “Unencumbered EBITDA” means, for any period, Adjusted EBITDA of the
Companies (other than Adjusted EBITDA attributable to any Encumbered Properties
owned by a Company) during such period; provided that (a) there shall not be
included in Unencumbered EBITDA any
North American Fund Bridge Loan Agreement

25



--------------------------------------------------------------------------------



 



Adjusted EBITDA subject to any Lien (other than Permitted Liens), (b) Adjusted
EBITDA shall be adjusted for a capital reserve of (i) $0.20 per square foot in
the case of Properties that are not Refrigerated Warehouse Properties, or (ii)
$0.10 per cubic foot in the case of Properties that are Refrigerated Warehouse
Properties (except, in each case, for Properties where the tenant is responsible
for capital expenditures) and (c) Unencumbered EBITDA attributable to
Consolidated Subsidiaries of ProLogis that are not Wholly-owned, directly or
indirectly, by ProLogis shall be limited to ten percent (10%) of Unencumbered
EBITDA.
     “Unencumbered Property” means any Property that is not an Encumbered
Property.
     “United States” and “U.S.” mean the United States of America.
     “Unsecured Debt” means, for any Person, Indebtedness of such Person that is
not Secured Debt.
     “Wholly-owned” when used in connection with any Consolidated Subsidiary of
any Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of Equity Interests shall be owned by such Person or one or
more of its Wholly-owned Consolidated Subsidiaries.
     1.2 Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the
North American Fund Bridge Loan Agreement

26



--------------------------------------------------------------------------------



 



same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.3 Accounting Terms.
     1.3.1 Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
     1.3.2 Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either ProLogis or Required Lenders shall so request,
Administrative Agent, Lenders and ProLogis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (a) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (b) ProLogis
shall provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
     1.3.3 Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of ProLogis and its Subsidiaries or to the
determination of any amount for ProLogis and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that ProLogis is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     1.4 Rounding. Any financial ratios required to be maintained by ProLogis
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
North American Fund Bridge Loan Agreement

27



--------------------------------------------------------------------------------



 



     1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
ARTICLE II
THE TERM LOAN COMMITMENTS AND THE TERM LOANS
     2.1 Term Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Term Loans to Borrowers in multiple advances on any
Business Day during the Availability Period in an amount not to exceed such
Lender’s Term Loan Commitment, provided that (i) the Outstanding Amount of the
all Term Loans shall not exceed the Term Loan Commitments and (ii) Borrowers may
not request more than five (5) advances of Term Loans hereunder. If all or any
portion of the Outstanding Amount is paid or prepaid, then the amount so paid or
prepaid may not be reborrowed. The Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     (b) Each Borrower shall deliver to Administrative Agent a fully executed
Funding Notice not later than 11:00 a.m. (i) three (3) Business Days prior to
the Advance Date for any Eurodollar Rate Loans, and (ii) on the Advance Date for
any Base Rate Loans. The Funding Notice shall specify (A) whether the advance is
to be comprised of Base Rate Loans, Eurodollar Loans or both, (B) the principal
amount of the Base Rate Loans and the Eurodollar Rate Loans to be advanced (if
more than one (1) Type is requested), which, in each case, shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (C) if applicable, the duration of the Interest Period with
respect to each Eurodollar Rate Loan. If any Borrower fails to give a timely
notice of a Eurodollar Rate Loan, then the advance shall be made as a Base Rate
Loan. If any Borrower requests Eurodollar Rate Loans in such Funding Notice but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
     (c) Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall make the amount of its advance available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than 1:00
p.m. on the Closing Date. Upon satisfaction of the applicable conditions set
forth in Article IV Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by Administrative
Agent by wire transfer of such funds in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by the applicable Borrower.
North American Fund Bridge Loan Agreement

28



--------------------------------------------------------------------------------



 



     2.2 Conversions and Continuations.
     (a) Each conversion of a portion of the Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans, shall be made upon the
applicable Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone. Each such notice must be received by Administrative Agent
not later than 11:00 a.m. three (3) Business Days prior to the requested date of
any conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans. Each telephonic notice by a
Borrower pursuant to this Section 2.2(a) must be confirmed promptly by delivery
to Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of such Borrower. Each conversion to or
continuation of a portion of the Term Loans shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower is requesting a conversion of a portion of the Term Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the aggregate principal amount to converted or
continued, (iv) the Type of the portion of the Term Loans to be converted, and
(v) if applicable, the duration of the new Interest Period with respect thereto.
If the applicable Borrower fails to give a timely notice requesting a
continuation of Eurodollar Rate Loans, then such Eurodollar Rate Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the applicable
Borrower requests a conversion to, or continuation of Eurodollar Rate Loans in
any such Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.
     (b) Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no portion of the Term
Loans may be converted to or continued as Eurodollar Rate Loans without the
consent of Required Lenders.
     (d) Administrative Agent shall promptly notify the applicable Borrower and
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, Administrative Agent shall notify the applicable Borrower
and Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
North American Fund Bridge Loan Agreement

29



--------------------------------------------------------------------------------



 



     (e) After giving effect to all conversions of portions of Term Loans from
one Type to the other, and all continuations of portions of Eurodollar Rate
Loans, there shall not be more than eight (8) Interest Periods in effect with
respect to the Term Loans.
     2.3 Prepayments. Each Borrower may, upon notice to Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loans in whole or in
part without premium or penalty; provided, that (a) such notice must be received
by Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
(or such less number of days as the Required Lenders shall agree) prior to any
date of prepayment of Eurodollar Rate Loans and (ii) on the date of prepayment
of Base Rate Loans; and (b) any prepayment shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the portions of the Term Loans to be
prepaid. Administrative Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5. Each such
prepayment shall be applied to the Term Loans of Lenders in accordance with
their respective Applicable Percentages.
     2.4 Repayment of Term Loans. Borrowers shall repay to Lenders on the
Maturity Date the Outstanding Amount on such date.
     2.5 Interest and Principal Payments.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus 0.475%; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate.
     (b) (i) If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Term Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest
North American Fund Bridge Loan Agreement

30



--------------------------------------------------------------------------------



 



rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) Upon the request of Required Lenders, while any Event of Default
exists, Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each portion of a Term Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
     2.6 Fees. ProLogis shall pay to Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a facility fee equal
to the 0.15% per annum times the actual daily amount of the Term Loan Commitment
of such Lender (or, if the Term Loan Commitments have terminated, on the
outstanding principal amount of such Lender’s Term Loan), regardless of usage.
The facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Term Loans remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable on the Maturity Date (and, if applicable, thereafter on
demand).
     2.7 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Term Loan from the date on which
such Term Loan is made, and shall not accrue on any Term Loan, or any portion
thereof, for the day on which such Term Loan or such portion is paid. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent demonstrable error.
     2.8 Evidence of Debt. The Term Loan made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
demonstrable error of the amount of the amount of the Term Loan advanced by
Lenders to Borrowers and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the
North American Fund Bridge Loan Agreement

31



--------------------------------------------------------------------------------



 



obligation of Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of demonstrable error. Upon the request of any Lender
made through Administrative Agent, Borrowers shall execute and deliver to such
Lender (through Administrative Agent) a Note, which shall evidence such Lender’s
Term Loans to such Borrowers in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable) and amount of its advances on its Term Loan and payments with
respect thereto.
     2.9 Payments Generally; Administrative Agent’s Clawback.
     2.9.1 General. All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
12:00 noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     2.9.2 Payments by Borrowers; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from any Borrower prior to the
date on which any payment is due to Administrative Agent for the account of the
applicable Lenders hereunder that such Borrower will not make such payment,
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each Lender, as the case may
be, severally agrees to repay to Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to Administrative Agent, at the Overnight Rate. A notice by
Administrative Agent to any Lender or any Borrower with respect to any amount
owing under this Section 2.9.2 shall be conclusive, absent demonstrable error.
     2.9.3 Obligations of Lenders Several. The obligations of Lenders hereunder
to make Term Loans and to make payments pursuant to Section 10.4.3 are several
and not joint. The failure of any Lender to make an advance under its Term Loan
Commitment or to make any payment under Section 10.4.3 on any date required
hereunder shall not
North American Fund Bridge Loan Agreement

32



--------------------------------------------------------------------------------



 



relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make any advance under its Term Loan Commitment or to make its payment under
Section 10.4.3.
     2.9.4 Funding Source. Subject to Section 3.6.1, nothing herein shall be
deemed to obligate any Lender to obtain the funds for any portion of its Term
Loan in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for any portion of its Term
Loan in any particular place or manner.
     2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on its Term Loan, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of all Term Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then Lender receiving such greater proportion shall (a) notify Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Term Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Term Loans and other amounts owing them, provided,
that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Term Loan
to any assignee or participant, other than to ProLogis or any Subsidiary (as to
which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.1 Taxes.
     3.1.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made
North American Fund Bridge Loan Agreement

33



--------------------------------------------------------------------------------



 



free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided, that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions and (c) such
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     3.1.2 Payment of Other Taxes by Borrowers. Without limiting the provisions
of Section 3.1.1, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     3.1.3 Indemnification by Borrowers. The applicable Borrower shall indemnify
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent demonstrable error.
     3.1.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
     3.1.5 Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes or is otherwise subject to tax,
or any treaty to which such jurisdiction is a party or which otherwise benefits
such Lender, with respect to payments hereunder or under any other Loan Document
shall deliver to ProLogis (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by ProLogis or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by ProLogis or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by ProLogis
or Administrative Agent as will enable ProLogis or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
North American Fund Bridge Loan Agreement

34



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States or is otherwise subject to tax in the
United States, any Foreign Lender shall deliver to ProLogis and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of ProLogis or
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (b) duly completed copies of Internal Revenue Service Form W-8ECI;
     (c) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (i) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (ii) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (d) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit ProLogis to determine the withholding or deduction
required to be made.
     Each Lender shall promptly (i) notify Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption from or
reduction of Taxes or Other Taxes, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender.
Additionally, each Borrower shall promptly deliver to any Lender, as such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
such Borrower, as are required to be furnished by such Lender under such Laws in
connection with any payment by such Lender of Indemnified Taxes or Other Taxes,
or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     3.1.6 Exemption Representation.
North American Fund Bridge Loan Agreement

35



--------------------------------------------------------------------------------



 



     (a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to Borrowers that, as of the date of this Agreement or, in the
case of a Person that becomes a Lender after the Closing Date, as of the date
such Person becomes a party hereto, except as specified in writing to
Administrative Agent and ProLogis prior to the date of the applicable Exemption
Representation, it is entitled to receive payments from each Borrower hereunder
without any reduction or withholding in respect of any Indemnified Taxes or
Other Taxes and without any amount being required to be paid by any applicable
Borrower pursuant to Section 3.1.2.
     (b) Notwithstanding any other provision of this Agreement, no Borrower
shall be obligated to pay any amount under this Section 3.1 to, or for the
benefit of, any Lender to the extent that such amount would not have been
required to be paid if (i) such Lender’s Exemption Representation had been
accurate or (ii) such Lender had complied with its obligations under
Section 3.1.4.
     3.1.7 Treatment of Certain Refunds. If Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of Administrative Agent
or such Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.
     3.2 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to ProLogis
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Administrative Agent and ProLogis
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor or on such earlier date on which such Lender
may not lawfully
North American Fund Bridge Loan Agreement

36



--------------------------------------------------------------------------------



 



continue to maintain such Eurodollar Rate Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.3 Inability to Determine Rates. If Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, Administrative Agent will
promptly so notify ProLogis and each Lender. Thereafter, the obligation of
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, the applicable Borrower may revoke any
pending request for a conversion to or continuation of Eurodollar Rate Loans.
     3.4 Increased Costs; Reserves on Eurodollar Rate Loans.
     3.4.1 Increased Costs Generally. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
     (b) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.1 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or
     (c) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any Eurodollar Rate Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, ProLogis will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     3.4.2 Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing
North American Fund Bridge Loan Agreement

37



--------------------------------------------------------------------------------



 



the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Term Loan made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time ProLogis will
pay (or cause the applicable Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     3.4.3 Certificates for Reimbursement. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to ProLogis shall be conclusive absent
demonstrable error. ProLogis shall pay (or cause the applicable Borrower to pay)
such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
     3.4.4 Additional Reserve Requirement. Each applicable Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurodollar Rate Loan, provided each applicable Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.
     3.4.5 Limitation on Lender Claims. Notwithstanding the foregoing provisions
of this Section 3.4, no Lender shall be entitled to compensation for any costs,
increased costs or liability resulting from a failure by such Lender to comply
with any request from or requirement of any central banking or financial
regulatory authority (whether or not having the force of law, but if not having
the force of law being a request of the nature with which banks generally are
expected or accustomed to comply).
     3.5 Compensation for Losses. Each Borrower agrees that it will, from time
to time, compensate each Lender for and hold each Lender harmless from any loss,
cost or expense incurred by such Lender as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
North American Fund Bridge Loan Agreement

38



--------------------------------------------------------------------------------



 



     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a an advance of a portion of its Term Loan) to prepay,
borrow, continue or convert any Eurodollar Rate Loan on the date or in the
amount notified by such Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 10.12;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable
to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by a Borrower to Lenders under this
Section 3.5, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Any Lender requesting compensation pursuant to this Section 3.5 shall deliver to
the applicable Borrower (with a copy to Administrative Agent) a certificate
setting forth in reasonable detail a calculation of the amount demanded and any
such certificate shall be conclusive absent demonstrable error. The applicable
Borrower shall pay the applicable Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
     3.6 Mitigation Obligations; Replacement of Lenders.
     3.6.1 Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.1, or if any Lender gives a notice pursuant to
Section 3.2, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loan or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to Section 3.1
or 3.4, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.2, as applicable, and (b) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. ProLogis hereby agrees to pay (or cause the
applicable Borrower to pay) all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
     3.6.2 Delay in Request. Failure or delay on the part of Administrative
Agent or any Lender to demand compensation pursuant to Section 3.1, 3.4 or 3.5
shall not constitute a waiver of such Person’s right to demand such
compensation, provided that no Borrower shall be required to compensate such
Person pursuant to any such Section for
North American Fund Bridge Loan Agreement

39



--------------------------------------------------------------------------------



 



any Indemnified Taxes, Other Taxes, increased cost, reduction in return, funding
loss or other amount (any of the foregoing, a “Compensation Amount”) incurred or
suffered more than six (6) months prior to the date that such Person notified
ProLogis of the Change in Law or other event giving rise to such Compensation
Amount and of such Person’s intention to claim compensation therefor (except
that, if the Change in Law or other event giving rise to such Compensation
Amount is retroactive, then the six (6) month period referred to above shall be
extended to include the period of retroactive effect thereof).
     3.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, ProLogis may replace such Lender in accordance with Section 10.12.
     3.7 Survival. All obligations under this Article III shall survive the
termination of the Term Loan Commitments and the repayment of all Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO THE TERM LOANS
     4.1 Conditions of Initial Term Loan. The obligation of each Lender to make
its initial Term Loan hereunder is subject to satisfaction of the following
conditions precedent:
     4.1.1 Documents. Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
applicable Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to Administrative Agent
and each Lender:
     (a) executed counterparts of this Agreement and the ProLogis Guaranty
sufficient in number for distribution to Administrative Agent and Borrower;
     (b) a Note executed by each Borrower in favor of each Lender requesting a
Note;
     (c) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as Administrative Agent may reasonably require evidencing the identity,
authority and capacity of the Responsible Officers thereof authorized to execute
and deliver the Loan Documents on behalf of such Borrower;
     (d) such documents and certifications as Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed in
the jurisdiction of its organization or formation;
North American Fund Bridge Loan Agreement

40



--------------------------------------------------------------------------------



 



     (e) favorable opinions of Mayer, Brown, Rowe & Maw LLP, as counsel to
Borrowers, addressed to Administrative Agent and each Lender, as to such matters
concerning Borrowers and the Loan Documents as Administrative Agent may
reasonably request;
     (f) a certificate of a Responsible Officer of each Borrower either (i)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Borrower, and the validity
against such Borrower, of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect; or
(ii) stating that no such consents, licenses or approvals are so required;
     (g) a certificate signed by a Responsible Officer of ProLogis certifying
(i) that no Default shall exist or would result from the proposed Term Loans or
the application of the proceeds thereof; (ii) that the representations and
warranties contained in Article V are true and correct in all material respects
on and as of the Closing Date, (iii) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (iv) the current Moody’s Rating, S&P Rating, and
Fitch Rating; and
     (h) such other assurances, certificates, documents, consents or opinions as
Administrative Agent or any Required Lender reasonably may require.
     4.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.
     4.1.3 Expenses. Unless waived by Administrative Agent, ProLogis shall have
paid all fees, charges and disbursements of counsel to Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between ProLogis and
Administrative Agent).
     4.1.4 Closing Deadline. The Closing Date shall have occurred on or before
January 6, 2006.
Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.
North American Fund Bridge Loan Agreement

41



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Borrower shall not be required to deliver to
Administrative Agent, as a condition to the Closing Date or to the making of
advances to ProLogis, the items described in Sections 4.1.1(c), (d), (e), or (f)
with respect to any Borrower other than ProLogis; provided that until delivery
of such items with respect to an Affiliate Borrower, such Affiliate Borrower may
not request Term Loans hereunder and shall not be entitled to receive Term Loans
hereunder.
     4.2 Conditions to all Term Loans. The obligation of each Lender to make any
advance under its Term Loan Commitment is subject to satisfaction of the
following conditions precedent:
     4.2.1 Representations and Warranties. The representations and warranties
contained in Article V shall be true and correct in all material respects on and
as of the applicable Advance Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.2, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1.
     4.2.2 Default. No Default shall exist or would result from such proposed
Term Loans or the application of the proceeds thereof.
     4.2.3 Delivery of Funding Notice. Administrative Agent shall have received
a Funding Notice in accordance with the requirements hereof.
Each Funding Notice submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2.1 and
4.2.2 have been satisfied on and as of the applicable Advance Date.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to Administrative Agent and Lenders that:
     5.1 Existence, Qualification and Power; Compliance with Laws. Each Company
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
North American Fund Bridge Loan Agreement

42



--------------------------------------------------------------------------------



 



     5.2 Authorization; No Contravention. The execution, delivery and
performance by ProLogis and each other Borrower of each Loan Document to which
ProLogis and/or such other Borrower is a party and by ProLogis of the ProLogis
Guaranty have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of any Company or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Company is in compliance with all Contractual Obligations referred to in clause
(b)(i), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     5.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, ProLogis or any other Borrower of this Agreement or any other Loan
Document to which ProLogis or such other Borrower is a party.
     5.4 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by
ProLogis and each other Borrower that is party thereto. This Agreement
constitutes, and each other Loan Document to which any ProLogis or any other
Borrower is a party when so delivered will constitute, a legal, valid and
binding obligation of ProLogis and such other Borrower that is a party thereto,
enforceable against ProLogis and such other Borrower in accordance with its
terms, subject to applicable Debtor Relief Laws and general principles of
equity.
     5.5 Financial Statements.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Companies as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show (either in the text thereof or the notes thereto) all material
Liabilities of the Companies as of the date thereof.
     (b) The unaudited consolidated balance sheet of the Companies dated
March 31, 2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Companies as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of
North American Fund Bridge Loan Agreement

43



--------------------------------------------------------------------------------



 



clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     5.6 Litigation. As of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of ProLogis after
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against any Company
or against any Company’s properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.6,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
     5.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.8 Ownership of Property; Liens. Each Company has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     5.9 Environmental Compliance. Each Company conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 5.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance. The properties of each Company are insured with financially
sound and reputable insurance companies not Affiliates of ProLogis, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Company conducts business; provided that any Company
may maintain insurance with an insurance company that is an Affiliate of
ProLogis, to the extent such insurance company is reasonably acceptable to
Administrative Agent and to the extent such self-insurance is permitted by the
jurisdiction under which such Company operates, solely for the purpose of
covering up to $10,000,000 of any applicable insurance claim.
     5.11 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no
North American Fund Bridge Loan Agreement

44



--------------------------------------------------------------------------------



 



proposed tax assessment against any Company that would, if made, have a Material
Adverse Effect.
     5.12 Pension Law Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of
ProLogis, nothing has occurred which would prevent, or cause the loss of, such
qualification. ProLogis and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such
Pension Plan.
     (b) There are no pending or, to the best knowledge of ProLogis, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. ProLogis has no knowledge of any prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or violation of the
fiduciary responsibility rules (within the meaning of Section 404 or 405 of
ERISA) with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither ProLogis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither ProLogis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither ProLogis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.
     5.13 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) No Company nor any Person Controlling any Company (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an
North American Fund Bridge Loan Agreement

45



--------------------------------------------------------------------------------



 



“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     5.14 Disclosure. Each Borrower has disclosed to Administrative Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
any Company is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Borrower to
Administrative Agent or Lenders in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     5.15 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     5.16 Solvency. Each Borrower is, and after giving effect to all Obligations
hereunder will be, Solvent.
     5.17 Exemption from ERISA; Plan Assets. The assets of each Company are not
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation) of any Plan.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Term Loan or
other Obligation shall remain unpaid or unsatisfied:
     6.1 Financial Statements. ProLogis shall deliver to Administrative Agent,
in form and detail satisfactory to Administrative Agent:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of ProLogis (commencing with the fiscal year ended
December 31, 2005), a consolidated balance sheet of the Companies as at the end
of such fiscal year, and the related consolidated statements of income or
North American Fund Bridge Loan Agreement

46



--------------------------------------------------------------------------------



 



operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Administrative Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws; and
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of ProLogis (commencing with the fiscal quarter ended March 31, 2006), a
consolidated balance sheet of the Companies as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of ProLogis’ fiscal year then ended, setting forth in each case in comparative
form a balance sheet as of the end of the corresponding fiscal quarter of the
previous fiscal year and statements of income or operation and cash flows the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of ProLogis as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.2(d), ProLogis shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of ProLogis to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.2 Certificates; Other Information. ProLogis shall deliver to
Administrative Agent, in form and detail satisfactory to Administrative Agent:
     (a) concurrently with the delivery of each set of financial statements
referred to in Section 6.1(a), an opinion from a Registered Public Accounting
Firm of nationally recognized standing to the effect that such financial
statements were prepared in accordance with GAAP and present fairly, in all
material respects, the consolidated financial condition of ProLogis as of the
date thereof and the consolidated results of operations of ProLogis for the
fiscal year then ended;
     (b) concurrently with the delivery of each set of financial statements
referred to in Sections 6.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of ProLogis;
     (c) promptly after any request by Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of trustees (or the audit committee of the board of trustees) of ProLogis
by
North American Fund Bridge Loan Agreement

47



--------------------------------------------------------------------------------



 



independent accountants in connection with the accounts or books of ProLogis or
any other Company, or any audit of any of them;
     (d) promptly after filing, true, correct, and complete copies of all
material reports or filings filed by or on behalf of any Company with any
Governmental Authority (including copies of each Form 10-K, Form 10-Q, and Form
S-8 filed by or on behalf of any Company with the SEC); and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of any Company, or compliance with the terms of the Loan
Documents, as Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which ProLogis posts such
documents, or provides a link thereto on ProLogis’ website on the Internet at
the website address listed on Schedule 10.2; or (ii) on which such documents are
posted on ProLogis’ behalf on an Internet or intranet website, if any, to which
Administrative Agent and Lenders have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that:
(i) ProLogis shall deliver paper copies of such documents to Administrative
Agent that requests ProLogis to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent and
(ii) ProLogis shall notify Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance ProLogis shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.2(b) to Administrative Agent. Except for such Compliance Certificates,
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by ProLogis with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
ProLogis hereby acknowledges that (a) Administrative Agent will make available
to each Lender materials and/or information provided by or on behalf of ProLogis
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to ProLogis or its securities)
(each, a “Public Lender”). ProLogis hereby agrees that: (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” ProLogis shall be deemed to have authorized
Administrative Agent and Lenders to treat Borrower Materials as not containing
any material non-public information with respect to ProLogis or its securities
for purposes of United States Federal and state securities laws (provided that
to the extent Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
North American Fund Bridge Loan Agreement

48



--------------------------------------------------------------------------------



 



“Public Investor;” and (z) Administrative Agent shall be entitled to treat
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, ProLogis shall have no obligation to mark
Borrower Materials “PUBLIC”.
     6.3 Notices. ProLogis shall promptly notify Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including: (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Company; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Company
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by ProLogis or any Consolidated Subsidiary (except to the extent
disclosed in financial statements provided pursuant to Section 6.1, including
the footnotes to such financial statements);
     (e) of the occurrence of any Internal Control Event; and
     (f) promptly upon receipt by ProLogis of notice thereof, and in any event
within five (5) Business Days after any change in the Moody’s Rating, the S&P
Rating, or the Fitch Rating, notice of such change.
Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of ProLogis setting forth details of the occurrence
referred to therein and stating what action ProLogis has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.3(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     6.4 Payment of Obligations. ProLogis shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
Liabilities (including tax Liabilities), except to the extent (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained therefor, or
(b) the failure to pay and discharge Liabilities could not reasonably be
expected to result in a Material Adverse Effect.
     6.5 Preservation of Existence, Etc. ProLogis shall, and shall cause each
other Company to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by
North American Fund Bridge Loan Agreement

49



--------------------------------------------------------------------------------



 



Section 7.4 or 7.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.6 Maintenance of Properties. ProLogis shall, and shall cause each other
Company to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     6.7 Maintenance of Insurance. ProLogis shall, and shall cause each other
Company to, maintain with financially sound and reputable insurance companies
not Affiliates of ProLogis, insurance in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Company
conducts business; provided that any Company may maintain insurance with an
insurance company that is an Affiliate of ProLogis, to the extent such insurance
company is reasonably acceptable to Administrative Agent and to the extent such
self-insurance is permitted by the jurisdiction under which such Company
operates, solely for the purpose of covering up to $10,000,000 of any applicable
insurance claim.
     6.8 Compliance with Laws. ProLogis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.9 Books and Records. ProLogis shall, and shall cause each other Company
to, maintain proper books of record and account, in which true and correct
entries are made that are sufficient to prepare ProLogis’ financial statements
in conformity with GAAP consistently applied.
     6.10 Inspection Rights. Upon reasonable request, and subject to
Section 10.7, ProLogis shall, and shall cause each other Company to, allow
Administrative Agent (or its Related Parties who may be accompanied by a Related
Party of one (1) or more Lenders) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that ProLogis is given the opportunity to be present for
such discussions) any of its affairs, conditions, and finances with its
directors, officers, employees, or representatives from time to time upon
reasonable notice, during normal business hours; provided that unless a Default
has occurred and is continuing and except in the case of Administrative Agent
and its Related Parties, such inspections shall be at the applicable Lender’s
sole cost and expense.
North American Fund Bridge Loan Agreement

50



--------------------------------------------------------------------------------



 



     6.11 Use of Proceeds. Each Borrower shall use the proceeds of the Term
Loans for general corporate purposes not in contravention of any Law or of any
Loan Document.
     6.12 REIT Status. ProLogis shall, at all times, qualify as a REIT
(including its organization and method of operations and those of its
Consolidated Subsidiaries).
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Term Loan or
other Obligation shall remain unpaid or unsatisfied:
     7.1 Investments. ProLogis shall not permit, as of any date, the Companies’
aggregate direct and indirect Investments in raw land, Non-Industrial
Properties, and Refrigerated Warehouse Properties (including the Companies’
Share of all such Investments of Unconsolidated Affiliates of the Companies) to
exceed in the aggregate twenty-five percent (25%) of Total Asset Value.
     7.2 Secured Indebtedness. ProLogis shall not permit the aggregate amount of
all Secured Debt (including the Companies’ Share of all Secured Debt of
Unconsolidated Affiliates of the Companies) at any time outstanding to exceed
twenty-five percent (25%) of Total Asset Value.
     7.3 Fundamental Changes. ProLogis shall not, and shall not permit any other
Company to, merge, dissolve, liquidate, consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom:
     (a) any Consolidated Subsidiary may merge with ProLogis, provided that
ProLogis shall be the continuing or surviving Person;
     (b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries; and
     (c) any Company (other than ProLogis) may be voluntarily dissolved or
liquidated under the laws of its jurisdiction of organization (excluding any
Debtor Relief Law).
     7.4 Dispositions. ProLogis shall not, and shall not permit any other
Company to, make any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or
North American Fund Bridge Loan Agreement

51



--------------------------------------------------------------------------------



 



(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of similar replacement property;
     (c) Dispositions of property by any Consolidated Subsidiary to ProLogis or
another Consolidated Subsidiary;
     (d) Dispositions permitted by Section 7.3;
     (e) leases of Properties in the ordinary course of business;
     (f) Dispositions of Refrigerated Warehouse Properties (and of Consolidated
Subsidiaries that own primarily Refrigerated Warehouse Properties);
     (g) sales or other transfers of assets to Property Funds; and
     (h) other sales or other transfers of assets during any period of four (4)
consecutive fiscal quarters having a fair market value of not more than twenty
percent (20%) of the fair market value of all assets of the Companies as of the
first (1st) day of such period or, if greater, immediately prior to such sale or
transfer;
provided that any Disposition pursuant to clauses (a), (b), (f), (g) and (h)
shall be for fair market value.
     7.5 Restricted Payments. ProLogis shall not, and shall not permit any other
Company to, declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:
     (a) any Consolidated Subsidiary may make Restricted Payments to ProLogis or
another Consolidated Subsidiary;
     (b) so long as no Default exists of would result therefrom, any
Consolidated Subsidiary may make Restricted Payments to any other Person that
owns an Equity Interest in such Consolidated Subsidiary, so long as payments are
concurrently made ratably to all holders of the type of Equity Interest in
respect of which such Restricted Payment is being made;
     (c) any Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (d) any Company may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;
North American Fund Bridge Loan Agreement

52



--------------------------------------------------------------------------------



 



     (e) ProLogis may purchase, redeem or otherwise acquire any of its Equity
Interests; provided that (i) no Default exists before or after giving effect to
such purchase, redemption or other acquisition, and (ii) the aggregate purchase
price, redemption price or other acquisition price of all such purchases,
redemptions or other acquisitions shall not exceed $400,000,000 in the aggregate
during the term of this Agreement; and
     (f) ProLogis may make Permitted Distributions.
     7.6 Change in Nature of Business. ProLogis shall not, and ProLogis shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
and its subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.7 Transactions with Affiliates. ProLogis shall not, and shall not permit
any other Company to, enter into any transaction of any kind with any Affiliate
of ProLogis, whether or not in the ordinary course of business; provided that
the foregoing restriction shall not apply to (a) transactions with existing
shareholders of Consolidated Subsidiaries and Unconsolidated Affiliates,
(b) transactions in the ordinary course of business (i) on fair and reasonable
terms substantially as favorable to ProLogis or such Company as would be
obtainable by ProLogis or such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate or (ii) that comply with the
requirements of the North America Security Administrators Association’s
Statement of Policy of Real Estate Investment Trusts, (c) payments to or from
such Affiliates under leases of commercial space on market terms, (d) payment of
fees under asset or property management agreements under terms and conditions
available from qualified management companies, (e) intercompany Liabilities and
other Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.
     7.8 Negative Pledge Agreements; Burdensome Agreements.
     (a) ProLogis shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that
ProLogis shall be prohibited from granting to Administrative Agent, for the
benefit of Administrative Agent and Lender, a first-priority Lien in any
Unencumbered Property with Adjusted EBITDA that is used in the calculation of
Unencumbered Debt Service Coverage Ratio.
     (b) ProLogis shall not permit any Consolidated Subsidiary to enter into any
Contractual Obligation (other than this Agreement, any other Loan Document or
any other agreement or document evidencing or governing Indebtedness of such
Consolidated Subsidiary) that limits the ability of such Consolidated Subsidiary
to make Restricted Payments to any Company.
North American Fund Bridge Loan Agreement

53



--------------------------------------------------------------------------------



 



     7.9 Use of Proceeds. Borrowers shall not use the proceeds of the Term
Loans, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.10 Financial Covenants.
     7.10.1 Consolidated Net Worth. ProLogis shall not permit Consolidated Net
Worth at any time to be less than the sum of (a) $2,500,000,000, and (b) an
amount equal to seventy percent (70%) of the aggregate increases in
Shareholders’ Equity after October 6, 2005 by reason of the issuance and sale of
Equity Interests of any Company (other than (x) the issuance and sale of
preferred Equity Interests in substitution and replacement of other preferred
Equity Interests that ProLogis redeemed or otherwise acquired pursuant to a
Permitted Redemption to the extent that the net proceeds from such issuance and
sale do not exceed the amount of such Permitted Redemption and (y) issuances to
a Company), including upon any conversion of debt securities of any Company into
such Equity Interests.
     7.10.2 Consolidated Leverage Ratio. ProLogis shall not permit the
Consolidated Leverage Ratio at any time to be greater than the Maximum Leverage
Ratio.
     7.10.3 Fixed Charge Coverage Ratio. ProLogis shall not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.75 to 1.0.
     7.10.4 Unencumbered Debt Service Coverage Ratio. ProLogis shall not permit
the Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.75 to 1.0.
For purposes of calculating the covenants set forth in this Section 7.10, the
amount included in such calculations with respect to any Qualified Bridge Loan
as a result of ProLogis’ or any other Company’s guaranty of such Qualified
Bridge Loan shall be limited to the Companies’ Share of such Qualified Bridge
Loan from the date of incurrence of such Qualified Bridge Loan until the date
that is one hundred and twenty (120) days after the incurrence thereof so long
as no default or event of default has occurred and is continuing under such
Qualified Bridge Loan.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.1 Events of Default. Any of the following shall constitute an Event of
Default:
     8.1.1 Non-Payment. Any Borrower fails to pay (a) when and as required to be
paid herein, any amount of principal of any Term Loan, or (b) within three
(3) Business Days after the same becomes due, any interest on any Term Loan, or
any fee due hereunder, or (c) within five (5) days after the same becomes due,
any other amount payable hereunder or under any other Loan Document.
North American Fund Bridge Loan Agreement

54



--------------------------------------------------------------------------------



 



     8.1.2 Specific Covenants. ProLogis (or, if applicable, any other Borrower)
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.10, 7.2, 7.5, or 7.10.
     8.1.3 Other Defaults. ProLogis (or, if applicable, any other Borrower)
fails to perform or observe any other covenant or agreement (not specified in
Section 8.1.1 or 8.1.2 above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (less, in
the case of Section 6.3, the number of days between the date a Responsible
Officer of ProLogis obtained knowledge of such failure and the date that notice
thereof is given pursuant to Section 6.3) after the first to occur of (a) a
Responsible Officer of ProLogis obtaining knowledge of such failure or
(b) ProLogis’ receipt of notice from Administrative Agent of such failure;
provided that if such failure is of such a nature that can be cured but cannot
with reasonable effort be completely cured within thirty (30) days, then such
thirty (30) day period shall be extended for such additional period of time (not
exceeding thirty (30) additional days) as may be reasonably necessary to cure
such failure so long as ProLogis commences such cure within such thirty (30) day
period and diligently prosecutes same until completion.
     8.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made.
     8.1.5 Cross-Default.
     (a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder or under any
other Loan Document and Indebtedness under Swap Contracts) having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or
     (b) Any Company fails to observe or perform any other agreement or
condition relating to in respect of any Indebtedness or Guarantee or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause
Indebtedness having an aggregate principal amount (including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or
North American Fund Bridge Loan Agreement

55



--------------------------------------------------------------------------------



 



     (c) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which ProLogis or any Consolidated Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which ProLogis or any
Consolidated Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by ProLogis or such Consolidated
Subsidiary as a result thereof is greater than $50,000,000.
     8.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any Company or to all or any material part of its property is instituted without
the consent of such Company and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding.
     8.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Company and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy.
     8.1.8 Judgments. There is entered against any Company (a) a final judgment
or order for the payment of money in an aggregate amount exceeding $50,000,000
(to the extent not covered by insurance as to which the insurer does not dispute
coverage), or (b) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.
     8.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in Liability of any Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (b) ProLogis or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000.
North American Fund Bridge Loan Agreement

56



--------------------------------------------------------------------------------



 



     8.1.10 Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or ProLogis or any other
Borrower contests in any manner the validity or enforceability of any provision
of any Loan Document; or ProLogis or any other Borrower denies that it has any
or further Liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document.
     8.1.11 Change of Control. (a) A Change of Control occurs or (b) ProLogis
shall cease to own Equity Interests of any Affiliate Borrower unless all Term
Loans of such Affiliate Borrower have been paid in full.
     8.1.12 Plan Assets. The assets of any Borrower at any time constitute “plan
assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation).
     8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:
     (a) declare the Term Loan Commitments to be terminated, whereupon such
commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Administrative Agent or any Lender.
     8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
North American Fund Bridge Loan Agreement

57



--------------------------------------------------------------------------------



 



     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loans and other Obligations, ratably among
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable Borrower or as otherwise required
by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each Lender hereby irrevocably appoints Bank
of America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent,
as applicable, by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of Administrative Agent and Lenders, and Borrowers shall
have no rights as a third-party beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with ProLogis or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to Lenders.
     9.3 Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
North American Fund Bridge Loan Agreement

58



--------------------------------------------------------------------------------



 



(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number, percentage, or group of Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to ProLogis or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other
number, percentage, or group of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by ProLogis or a Lender.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document (other than its own
statements, warranties, and representations), (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
     9.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Term Loan that by its terms must be fulfilled to the satisfaction of
a Lender, Administrative Agent may presume that such condition is satisfactory
to such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Term Loan. Administrative
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants
North American Fund Bridge Loan Agreement

59



--------------------------------------------------------------------------------



 



and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
     9.5 Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     9.6 Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to Lenders and ProLogis. Upon receipt of any
such notice of resignation, Required Lenders shall have the right, in
consultation with ProLogis, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of a bank with an office in the
United States. If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify ProLogis and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (b) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by ProLogis to a successor
Administrative Agent shall be the same as (but without duplication with) those
payable to its predecessor unless otherwise agreed between ProLogis and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their respective Related
Parties and
North American Fund Bridge Loan Agreement

60



--------------------------------------------------------------------------------



 



based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, Administrative Agent (irrespective of whether the principal of any
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Sections 2.6 and 10.4) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due Administrative Agent
under Sections 2.6 and 10.4.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
     10.1 Amendments, Etc. Except as otherwise expressly provided herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by ProLogis or any other Borrower
therefrom, shall be effective unless in writing signed by Required Lenders and
ProLogis and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided no amendment, waiver or consent shall:
North American Fund Bridge Loan Agreement

61



--------------------------------------------------------------------------------



 



     (a) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled or mandatory payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
     (b) extend or increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 8.2) without the written
consent of such Lender;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Term Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender and/or Administrative
Agent directly affected thereby; provided that only the consent of Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest at the Default Rate;
     (d) change Section 2.10 or Section 8.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;
     (e) change any provision of this Section 10.1, the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
the aggregate Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; and
     (f) release ProLogis from the ProLogis Guaranty without the written consent
of each Lender;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Loan Commitment of such Lender
may not be increased or extended without the consent of such Lender.
     10.2 Notices; Effectiveness; Electronic Communication.
     10.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
North American Fund Bridge Loan Agreement

62



--------------------------------------------------------------------------------



 



     (a) if to Borrowers or Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.2; and
     (b) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.2.2, shall be effective as provided in such
Section 10.2.2.
     10.2.2 Electronic Communications. Notices and other communications to
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent or ProLogis may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.
     10.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY,
North American Fund Bridge Loan Agreement

63



--------------------------------------------------------------------------------



 



FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     10.2.4 Change of Address, Etc. Any Borrower or Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to ProLogis and Administrative Agent.
In addition, each Lender agrees to notify Administrative Agent from time to time
to ensure that Administrative Agent has on record (a) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (b) accurate wire
instructions for such Lender.
     10.2.5 Reliance by Administrative Agent and Lenders. Administrative Agent
and Lenders shall be entitled to rely and act upon any notice (including any
telephonic Loan Notice) purportedly given by or on behalf of any Borrower even
if (a) such notice was not made in a manner specified herein, was incomplete or
was not preceded or followed by any other form of notice specified herein, or
(b) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on any notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.3 No Waiver; Cumulative Remedies. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
North American Fund Bridge Loan Agreement

64



--------------------------------------------------------------------------------



 



     10.4 Expenses; Indemnity; Damage Waiver.
     10.4.1 Costs and Expenses. ProLogis shall pay (a) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with (x) the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
(y) any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that ProLogis shall have no liability under clause (x)
for any fees, charges, or disbursements of any counsel other than Haynes and
Boone, LLP, and any other counsel selected by Administrative Agent and approved
by ProLogis (such approval not to be unreasonably withheld or delayed) and
(b) all reasonable out-of-pocket expenses incurred by Administrative Agent, any
Lender (including the reasonable fees, charges and disbursements of any counsel
for Administrative Agent or any Lender), and shall pay all fees and time charges
for attorneys who may be employees of Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (i) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (ii) in connection with the Term Loans, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations arising hereunder.
     10.4.2 Indemnification. ProLogis shall indemnify Administrative Agent (and
any sub-agents thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of (a) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (b) any Term Loan
or the use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any Affiliate, or any Environmental Liability
related in any way to any Borrower or any Affiliate, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases whether or not caused by or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages,
North American Fund Bridge Loan Agreement

65



--------------------------------------------------------------------------------



 



liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (y) result from a claim brought by any Borrower against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
     10.4.3 Reimbursement by Lenders. To the extent that ProLogis for any reason
fails to indefeasibly pay any amount required under Section 10.4.1 or 10.4.2 to
be paid by it to Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent), such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of Lenders under
this Section 10.4.3 are subject to the provisions of Section 2.9.3.
     10.4.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby except to the
extent that such damages are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.
     10.4.5 Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
     10.4.6 Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of the Term Loan Commitments, and the repayment, satisfaction or
discharge of all other Obligations.
     10.5 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to Administrative Agent or any Lender, or Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required
North American Fund Bridge Loan Agreement

66



--------------------------------------------------------------------------------



 



(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each applicable Lender severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
     10.6 Successors and Assigns.
     10.6.1 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(a) to an Eligible Assignee in accordance with the provisions of Section 10.6.2,
(b) by way of participation in accordance with the provisions of Section 10.6.4
of this Section, or (c) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and permitted
assigns, Participants to the extent provided in Section 10.6.4 and, to the
extent expressly contemplated hereby, the Related Parties of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Notwithstanding the foregoing, any Borrower may assign
its rights under this Agreement with respect to all or any portion of the Term
Loans made to such Borrower hereunder to a Consolidated Affiliate or
Unconsolidated Affiliate of ProLogis that assumes such Borrower’s obligations
hereunder with respect to such Term Loans, provided that (x) such assignment and
assumption shall not release such Borrower from its obligations with respect to
such Term Loans and such Term Loans shall be guaranteed by ProLogis pursuant to
the ProLogis Guaranty, and (y) such Consolidated Affiliate or Unconsolidated
Affiliate of ProLogis shall execute an assumption agreement in form and
substance reasonably acceptable to Administrative Agent and deliver to
Administrative Agent the documents described in Sections 4.1.1(c), (d), (e), and
(f) with respect to such Consolidated Affiliate or Unconsolidated Affiliate, as
the case may be.
     10.6.2 Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Term Loan Commitment and its
Term Loan); provided that:
North American Fund Bridge Loan Agreement

67



--------------------------------------------------------------------------------



 



     (a) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Term Loan Commitment and Term Loan or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Term Loan Commitment (which for
this purpose includes the Term Loan outstanding thereunder) or, if the Term Loan
Commitments are not then in effect, the principal outstanding balance of the
Term Loan of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, ProLogis otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (b) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan or the Term Loan Commitment
assigned;
     (c) any assignment of a Term Loan Commitment must be approved by
Administrative Agent, unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (d) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount (which fee is not an obligation of any
Borrower), if any, required as set forth in Schedule 10.6, and the Eligible
Assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6.3, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled
North American Fund Bridge Loan Agreement

68



--------------------------------------------------------------------------------



 



to the benefits of Sections 3.1, 3.4, 3.5, and 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6.4.
     10.6.3 Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Term Loan Commitment
of, and principal amount of the Term Loan owing to, each Lender pursuant to the
terms hereof from time to time (each, a “Register”). The entries in each
Register shall be conclusive, and Borrowers, Administrative Agent, and Lenders
may treat each Person whose name is recorded in a Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Each Register shall be available for inspection by any
party to this Agreement at any reasonable time and from time to time upon
reasonable prior notice.
     10.6.4 Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or ProLogis or any of ProLogis’ Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and its Term Loan); provided that (a) such Lender’s obligations under
this Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) Borrowers, Administrative Agent, and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to Section 10.6.5, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6.2. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.9 as though it were a Lender.
     10.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with ProLogis’ prior
North American Fund Bridge Loan Agreement

69



--------------------------------------------------------------------------------



 



written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless ProLogis is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrowers, to comply with Section 3.1.6 as though it
were a Lender.
     10.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     10.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.7 Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to a Borrower
and its obligations, (g) with the consent of ProLogis, or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section.
For purposes of this Section, “Information” means all information received from
ProLogis, or any Consolidated Subsidiary relating to ProLogis, or any
Consolidated Subsidiary or any of their respective businesses, other than any
such information that is available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than ProLogis or any Consolidated
Subsidiary.
North American Fund Bridge Loan Agreement

70



--------------------------------------------------------------------------------



 



Each of Administrative Agent and each Lender acknowledges that (1) the
Information may include material non-public information concerning ProLogis, or
any Consolidated Subsidiary, as the case may be, (2) it has developed compliance
procedures regarding the use of material non-public information and (3) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
     10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify ProLogis and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Term Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each party hereto.
North American Fund Bridge Loan Agreement

71



--------------------------------------------------------------------------------



 



Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.12 Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then ProLogis may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) ProLogis shall have paid to Administrative Agent the assignment fee
specified in Section 10.6.2;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loan, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ProLogis to require such assignment and delegation cease
to apply.
North American Fund Bridge Loan Agreement

72



--------------------------------------------------------------------------------



 



     10.13 GOVERNING LAW; JURISDICTION; ETC.
     10.13.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10.13.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR LENDERS MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     10.13.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.13.2. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     10.13.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.14 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
North American Fund Bridge Loan Agreement

73



--------------------------------------------------------------------------------



 



HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.15 USA PATRIOT ACT NOTICE. Each Lender that is subject to the Act (as
defined below) and Administrative Agent (for itself and not on behalf of any
Lender) hereby notify Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of each
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify such Borrower in accordance with the Act.
     10.16 Time of the Essence. Time is of the essence of the Loan Documents.
     10.17 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follow.]
North American Fund Bridge Loan Agreement

74



--------------------------------------------------------------------------------



 



Executed to be effective as of the date indicated above.
BANK OF AMERICA, N.A., as Administrative Agent and a Lender

         
By:
  /s/ Will T. Bowers, Jr.    
 
       
 
  Will T. Bowers, Jr.    
 
  Senior Vice President    

Signature Page to ProLogis — North American Fund Bridge Loan Agreement

 



--------------------------------------------------------------------------------



 



PROLOGIS, a Maryland real estate investment trust

         
By:
  /s/ Phillip D. Joseph, Jr.    
 
       
 
  Phillip D. Joseph, Jr.    
 
  First Vice President    

PROLOGIS NORTH AMERICAN INDUSTRIAL FUND III, LP,
a Delaware limited partnership

                                      By:   PROLOGIS NA INDUSTRIAL FUND III GP
LLC,         its general partner    
 
                                        By:   PROLOGIS NA REIT II LLC,          
  its sole member    
 
                                            By:   PROLOGIS NORTH AMERICAN
INDUSTRIAL FUND II, LP,                 its sole member    
 
                                                By:   PROLOGIS NA INDUSTRIAL
FUND II GP LLC,                     its general partner    
 
                                                    By:   PROLOGIS NORTH
AMERICAN INDUSTRIAL FUND, LP,                         its sole member    
 
                                                        By:   PROLOGIS NA
INDUSTRIAL FUND GP LLC,                             its general partner    
 
                                                            By:   PROLOGIS,    
                            its sole member    
 
                                   
 
                          By:   /s/ Phillip D. Joseph, Jr.    
 
                                   
 
                              Phillip D. Joseph, Jr.    
 
                              First Vice President    

Signature Page to ProLogis — North American Fund Bridge Loan Agreement

 



--------------------------------------------------------------------------------



 



PROLOGIS NORTH AMERICAN INDUSTRIAL FUND IV, LP,
a Delaware limited partnership

                                      By:   PROLOGIS NA INDUSTRIAL FUND IV GP
LLC,         its general partner    
 
                                        By:   PROLOGIS NA REIT III LLC,        
    its sole member    
 
                                            By:   PROLOGIS NORTH AMERICAN
INDUSTRIAL FUND II, LP,                 its sole member    
 
                                                By:   PROLOGIS NA INDUSTRIAL
FUND II GP LLC,                     its general partner    
 
                                                    By:   PROLOGIS NORTH
AMERICAN INDUSTRIAL FUND, LP,                         its sole member    
 
                                                        By:   PROLOGIS NA
INDUSTRIAL FUND GP LLC,                             its general partner    
 
                                                            By:   PROLOGIS,    
                            its sole member    
 
                                   
 
                          By:   /s/ Phillip D. Joseph, Jr.    
 
                                   
 
                              Phillip D. Joseph, Jr.    
 
                              First Vice President    

PROLOGIS THIRD U.S. PROPERTIES LP, a Delaware limited partnership

                      By:   PROLOGIS THIRD GP LLC,     its general partner
 
                        By:   PROLOGIS MANAGEMENT INCORPORATED,         its
manager
 
                   
 
      By:   /s/ Phillip D. Joseph, Jr.        
 
                   
 
          Phillip D. Joseph, Jr.        
 
          First Vice President        

Signature Page to ProLogis — North American Fund Bridge Loan Agreement

 